    Case 1:20-cv-00878-MN Document 8 Filed 08/24/20 Page 1 of 8 PageID #: 46




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

CELEBRATION IP LLC,                                  )
                                                     )
                 Plaintiff,                          )
         v.                                          )     C.A. No. 20-878-MN
                                                     )
SEMICONDUCTOR COMPONENTS                             )
INDUSTRIES, LLC,                                     )
                                                     )
                 Defendant.                          )


                                ON SEMICONDUCTOR’S ANSWER TO
                                   CELEBRATION’S COMPLAINT

           Semiconductor Components Industries, LLC (d/b/a “ON Semiconductor” or

  “Defendant”) answers the Complaint (D.I. 1) by Celebration IP, LLC (“Celebration” or

  “Plaintiff”) as follows. Unless specifically admitted below, ON Semiconductor denies

  every allegation in the Complaint. ON Semiconductor reserves the right to amend or

  supplement its answer, defenses, and counterclaims based on additional information

  learned through discovery or otherwise.


                                      ANSWER ON PARTIES
           1.      ON Semiconductor lacks knowledge sufficient to confirm or deny

  these allegations and therefore denies them.

           2.      Admitted.


                                   ANSWER ON JURISDICTION
           3.      ON Semiconductor admits that the Complaint purports to bring an action

  under the patent laws of the United States, Title 35 of the United States Code. ON

  Semiconductor denies that it has committed any acts of patent infringement and denies that




{01599712;v1 }                                      1
    Case 1:20-cv-00878-MN Document 8 Filed 08/24/20 Page 2 of 8 PageID #: 47



  Celebration is entitled to any of the relief requested.

           4.       Admitted.

           5.       ON Semiconductor admits that this Court has personal jurisdiction over

  ON Semiconductor, but denies all other allegations of this Paragraph.

                                          ANSWER ON VENUE
           6.       ON Semiconductor admits that venue is proper in this District, but denies all

  other allegations of this Paragraph.

                                   ANSWER ON PATENT-IN-SUIT
           7.       ON Semiconductor lacks knowledge sufficient to confirm or deny the

  allegations of this Paragraph and therefore denies the same.

                                   ANSWER ON THE ’795 PATENT
           8.       ON Semiconductor admits that U.S. Patent No. 6,346,795 (the “’795 Patent”

  or “Patent-in-Suit”) was issued on February 12, 2002, that the ’795 Patent is entitled

  “Discharge Control Circuit of Batteries,” and that a copy of the ’795 Patent was attached to

  the Complaint, but denies all other allegations of this Paragraph.


           9.       ON Semiconductor denies the allegations contained in Paragraph 9.

                 ANSWER ON COUNT 1: INFRINGEMENT OF THE ’795 PATENT
           10.      ON Semiconductor incorporates by reference as if fully set forth herein its

  responses to Paragraphs 1-9 above.


           11.      ON Semiconductor denies the allegations contained in Paragraph 11.


           12.      ON Semiconductor denies the allegations contained in Paragraph 12.


           13.      ON Semiconductor admits that it has received service of the Complaint, but

  denies the allegations of infringement therein, and furthermore denies that the allegations in


{01599712;v1 }                                         2
    Case 1:20-cv-00878-MN Document 8 Filed 08/24/20 Page 3 of 8 PageID #: 48




  the Complaint are sufficient to constitute actual knowledge of infringement.


           14.    ON Semiconductor denies the allegations contained in Paragraph 14.


           15.    ON Semiconductor denies the allegations contained in Paragraph 15.


           16.    ON Semiconductor denies the allegations contained in Paragraph 16.


           17.    ON Semiconductor admits that Exhibit 2 includes a single chart that purports

  to compare a single claim from the ’795 Patent Claims to a single product, the LC05111CMT,

  but denies all other allegations in Paragraph 17.


           18.    ON Semiconductor admits that Plaintiff purports to incorporate by reference

  its allegations from Exhibit 2, but denies all such allegations.


           19.    ON Semiconductor denies that Plaintiff is entitled to recover any damages or

  any other relief.

                                         JURY DEMAND
           20.    ON Semiconductor admits that Plaintiff has requested a trial by jury as to all

  issues so triable.

                       ON SEMICONDUCTOR’S AFFIRMATIVE DEFENSES
           ON Semiconductor asserts the following affirmative defenses:


           1.     Plaintiff has failed to state a claim upon which relief may be granted.


           2.     ON Semiconductor does not infringe and has not infringed (literally, under the

  doctrine of equivalents, directly, contributorily, or by inducement) any valid and enforceable

  claim of the ’795 Patent.


           3.     Each and every claim of the ’795 Patent is invalid because each and every


{01599712;v1 }                                    3
    Case 1:20-cv-00878-MN Document 8 Filed 08/24/20 Page 4 of 8 PageID #: 49




  claim of the ’795 Patent fails to satisfy the conditions for patentability specified in Title 35 of

  the United States Code, including without limitation §§ 101, 102, 103, and/or 112.


           4.     Plaintiff’s claims are barred by the doctrine of prosecution history estoppel.


           5.     Plaintiff’s claims are barred or limited by estoppel and/or other equitable

  defenses, including waiver.


           6.     ON Semiconductor has not engaged in any conduct that entitles Plaintiff to

  attorneys’ fees or costs.


           7.     Plaintiff’s ability to recover for any alleged infringement is barred or limited

  under 35 U.S.C. § 286.


           8.     Plaintiff’s ability to recover for any alleged infringement is barred or limited

  by its failure to meet the requirements of 35 U.S.C. § 287.


           9.     Plaintiff’s claims are barred by res judicata.


           10.    Plaintiff’s claims are barred by lack of standing.

                        ON SEMICONDUCTOR’S COUNTERCLAIMS
           For its Counterclaims against Celebration, ON Semiconductor alleges as follows:

                                           THE PARTIES
           1.     Counterclaim-Plaintiff Semiconductor Components Industries, LLC (d/b/a

  “ON Semiconductor”) is a Delaware limited liability company with its principle place of

  business at 5005 East McDowell Road, Phoenix, Arizona, 85008. Semiconductor

  Components Industries, LLC is the principal domestic operating subsidiary of ON

  Semiconductor Corporation and does business under the name of ON Semiconductor. ON



{01599712;v1 }                                     4
    Case 1:20-cv-00878-MN Document 8 Filed 08/24/20 Page 5 of 8 PageID #: 50




  Semiconductor designs, manufactures, and markets a comprehensive portfolio of

  semiconductor products, including AC-DC controllers and regulators.


           2.    On information and belief, Counterclaim-Defendant Celebration IP LLC

  (“Celebration”) is organized and existing under the laws of Texas and maintains its principle

  place of business at 6009 W Parker Rd, Ste 149 – 1091, Plano, TX 75093-8121.

                                 JURISDICTION AND VENUE
           3.    This action arises under the patent laws of the United States, Title 35 U.S.C. §

  1 et seq. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).


           4.    Upon information and belief, this Court has personal jurisdiction over

  Celebration at least because Celebration has purposely availed itself of the privilege of

  conducting activities within this State and judicial District, including by filing suit against ON

  Semiconductor in the Complaint.


           5.    Upon information and belief, venue is proper in this Court pursuant to at least

  28 U.S.C. § 1391(b).


           6.    Based on the filing of Celebration’s Complaint, and the allegations contained

  therein, there exists an actual and justiciable controversy between ON Semiconductor and

  Celebration relating at least to ON Semiconductor’s alleged infringement of the ’795 Patent,

  and the validity of the claims of the ’795 Patent.

                        COUNTERCLAIM COUNT ONE
           DECLARATORY JUDGMENT OF NONINFRINGEMENT OF THE ’795
                                PATENT
           7.    ON Semiconductor re-alleges and incorporates by reference paragraphs 1-6

  above.


{01599712;v1 }                                    5
    Case 1:20-cv-00878-MN Document 8 Filed 08/24/20 Page 6 of 8 PageID #: 51




            8.    Celebration has alleged that it is the assignee of all right, title and interest in

  the ’795 Patent.


            9.    Celebration has alleged that ON Semiconductor infringes the ’795 Patent.


            10.   ON Semiconductor has not infringed, contributorily infringed, or induced

  infringement of any claim of the ’795 Patent, either literally or under the doctrine of

  equivalents.


            11.   ON Semiconductor is being damaged by Celebration’s false accusations of

  infringement of the ’795 Patent. An actual and justiciable controversy exists between ON

  Semiconductor and Celebration concerning ON Semiconductor’s noninfringement of the ’795

  Patent.


            12.   ON Semiconductor seeks a declaration pursuant to 28 U.S.C. § 2201 stating

  that ON Semiconductor has not infringed, directly or indirectly, any claim of the ’795 Patent,

  either literally or under the doctrine of equivalents.

                         COUNTERCLAIM COUNT TWO
            DECLARATORY JUDGMENT OF INVALIDITY OF THE ’795 PATENT
            13.   ON Semiconductor re-alleges and incorporated herein by reference Paragraphs

  1-12 above.


            14.   Celebration has alleged that the claims of the ’795 Patent are valid, and ON

  Semiconductor has alleged that the claims of the ’795 Patent are invalid. An actual and

  justiciable controversy exists between ON Semiconductor and Celebration concerning the

  validity of the claims of the ’795 Patent.


            15.   All claims of the ’795 Patent are invalid and/or unenforceable for failure to


{01599712;v1 }                                      6
    Case 1:20-cv-00878-MN Document 8 Filed 08/24/20 Page 7 of 8 PageID #: 52




  comply with one or more provisions of the patents laws of the United States of America, Title

  35 United States Code, including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and/or 112.


           16.     As an example, and without limitation, the claims of the ’795 Patent are

  invalid as anticipated or obvious over one or more of the following prior art references: U.S.

  Patent No. 5,898,293 to Tamai, U.S. Patent No. 5,397,974 to Tamai, and/or U.S. Patent No.

  5,959,437 to Hamaguchi.


           17.     ON Semiconductor requests a judicial determination and declaration that all

  claims of the ’795 Patent are invalid and/or unenforceable for failure to comply with one or

  more provisions of the patent laws of the United States of America, Title 35 United States

  Code, including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and/or 112.

                                      PRAYER FOR RELIEF
            ON Semiconductor prays that judgment be entered in its favor and against Celebration

  as follows:


           A.      Dismissing with prejudice Celebration’s Complaint and entering a take-

  nothing judgment against Celebration and in favor of ON Semiconductor;


           B.      Entering a declaration and judgment in favor of ON Semiconductor declaring

  that ON Semiconductor has not infringed, and does not infringe, any claim of the ’795 Patent;


           C.      Entering a declaration and judgment in favor of ON Semiconductor declaring

  that each and every claim of the ’795 Patent is invalid and/or unenforceable;


           D.      Awarding all costs of the case to ON Semiconductor;


           E.      Entering judgment in favor of ON Semiconductor finding that this case is



{01599712;v1 }                                    7
    Case 1:20-cv-00878-MN Document 8 Filed 08/24/20 Page 8 of 8 PageID #: 53




  exceptional and awarding attorneys’ fees and costs under 35 U.S.C. § 285 to ON

  Semiconductor; and


           F.     Awarding ON Semiconductor any other relief as the Court or a jury deems just

  and proper.

                                        JURY DEMAND
           ON Semiconductor hereby demands a jury on any issues so triable.


                                               ASHBY & GEDDES

                                               /s/ John G. Day

                                               John G. Day (#2403)
                                               Andrew C. Mayo (#5207)
                                               500 Delaware Avenue, 8th Floor
Of Counsel:                                    P.O. Box 1150
                                               Wilmington, DE 19899
Joshua D Engel                                 (302) 654-1888
ON Semiconductor                               jday@ashbygeddes.com
5005 E. McDowell Rd, M/D A700                  amayo@ashbygeddes.com
Phoenix, AZ 85008
(602) 244-7253                                 Attorneys for Defendant

Dated: August 24, 2020




{01599712;v1 }                                  8
